                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



United States of America,                    )       CASE NO. 1:16 CR 224
                                             )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Bogdan Nicolescu, et al.,                    )       Memorandum of Opinion and Order
                                             )
                      Defendants.            )



       This matter is before the Court upon the United States of America’s Motion in Limine

Regarding Non-Prosecution of Other Members of the Bayrob Group (Doc. 129). The motion is

DENIED at this time. Although the government correctly notes that defendants may not ask the

jury to acquit them based on the government’s non-prosecution of other individuals, the

government’s request for exclusion goes too far. As defendant Nicolescu points out, the

government requests that the Court exclude any evidence that even “implicitly” suggests that

acquittal is warranted based on prosecutorial decisions. But, certainly the evidence is relevant

for impeachment purposes with respect to cooperating defendants or uncharged cooperators.

This evidence, however, may arguably constitute the “implicit” evidence that the government

                                                 1
seeks to exclude. Moreover, as defendant Nicolescu points out, the government has requested a

jury instruction on this issue, which presumes that some such evidence will be admitted.

Otherwise, the jury instruction would be wholly unnecessary.

       Although the government’s general proposition is correct, i.e., the jury cannot convict

defendant based on the government’s decision not to charge certain individuals, the blanket

request for exclusion is too broad. The Court will address this issue as it arises during trial.

       IT IS SO ORDERED.




                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
                                       Chief Judge
Dated: 3/5/19




                                                  2
